Title: William January to Thomas Jefferson, with Postscript by William Blagrove, 30 March 1819
From: January, William,Blagrove, William
To: Jefferson, Thomas


          
            
              Sir—
              Washn City Mar 30. 1819
            
            My conscience is very much perplexed on the question following—Having been Sworn, according to law as a clerk to Support the constitution of the United States, I am at a loss to decide, whether that Support is expected to be negative, or positive: If  negative, that is to Say, that no more is expected  of me than to refrain personally from doing it any injury, disregarding the injuries that others may attempt to inflict thereon, as foreign to my own obligations: or, positively, by using every means in my power to avert the evils by which the constitution may be assailed. The first course appears most Safe, Selfish, politic, but not most patriotic: The latter most difficult, dangerous & turbulent—moreover the clerks who had taken this mode with the Gen. P. Office have been dismissed, disgraced & ruined. Your candid advice would much Serve me in this dilemma, in which I cannot lay my mind open to any one So freely as yourself.—
            A letter directed to Wm January Alexa post Office will reach me.—
          
          
            Having been favored with a perusal of the foregoing, and entertaining, as I have ever done, the highest veneration for the character and opinions of the illustrious Statesman to whom this letter is addressed, I have obtained permission to state here, that I have been a fellow sufferer with the writer from a similar cause—to wit—the stating of facts to a Committee of Congress; and if the Hon. Mr Jefferson shall think proper to notice this appeal, I should feel honored by the circumstance of his addressing his answer to
            
              His faithful follower, and most ardent well wisher
               Wm BlagroveLate Second Clerk of the } Navy Department.
            
          
        